OFFICE   OF THE       ATTORNEY        GENERAL   OF TEXAS

                                       AUSTIN




lmloPrBle Hoper fhm¶.lQll,Jr., Mnotor
l3.30~~~ of Fublia aSiety
Auntla,   Texea
Dear SIC1                             Attention1




                                            the adBllni8tntlan
                                             Ci*ll Statutes af




            ‘)el **


           "Aho, phme dsiincr In tour opiniea iihe
      terr fomwt of o-tent, ju    r ir d h tla a * a* it
                              jurirdhtlaa*
      fnta r ia edSeation         1 64 ,
                                       ldvir ing
                                             U8 Of          the
      eottrt tht8 tern      saartitutet.*
                                                                        133

Xonorabla E0m.p thU'cC18OI1,
                         Jr., Pqe 2


          8OCtiOll816, 9-C, 16-A and 17 at the Texae         Driver’8
LiCOtl8Ctd%V read as fO11OW8;
          "880. 16, (a) The 1iCtXl8COS my person
     8hRll be automstlaally8UrpQndedor revoked
     upon final oonQictlon of allyof the fallowin&
     Off8il8*8t
          "(1) llegli.gmtholteid8 rerult%ng from
     the operetlon OS a motor vehlole.
          "(2) Driv¶ng a motor Qehlols while under
     the lnfluenoe of Intox1eatsng1IQuor or MFo0ts.c
     drugn.
              “(3)     Any offense       iable Lz8a felony III%-
     der   the       motor   vehicle p””
                                      av8 of this Btata.
          "(4) Upon three oonvlctioa8of violstIng
     any of the provision6 of Article 801 of the
     p0d cad0 Of %bX@II,OF 8OOtiOXilo Of chaptOP
     42 of %ho Venezm$Lava ai the Seoond Called
                                Zte$t8ltLtUPO
     8OUfOll Of th0 ]rOX'ty-fiF8t             Oi POX-
     aIn uomltted vlthIn a period of twelve (12)
     aon8eeutlQemonths.
         "(5) A aonvlotlcn of'a driverof a motor
    Qehiole Involved In an aocldent or aollI8loa,
    upon a ahargo of tallure to mtop, render aid,
    Uld diselow ht.81dOntity St the 8OOIH Of 8aid
    aaoldet or collI8lon.
         "(6) Convletionupon two separate cbrrge8
    of aggravatdd aaaault upon a person by moan8 of
    motor veh%ole, ae provided by lmr.
           “(b) The POvOCatiOn OF 8USp8llSiOn above
    provided            the fiwt inrtanoebe for a
               8hall 3.x1
    period of six (6) months. In event any lloenee
    8hdll be revoked or 8U8pOnded under th8 ?roQl-
    8iCn Of thl8 8OctiOII fQP a 8eocmd the,    raid
    8eoond   revoo~tlonor 8u8pen8lon mhall be for
    a period   of one a&llt1oM1 year.
         '(a) The revocation or 8uapen8ioz1  of any
    lioense 8bal.lbe autometioally    extended upon
    liaearee being convleted    of opemtlng a mtor
    vehialb vhile the lIaen8e of 8uoh pewon 18
                                                               134
Bonorable Eomer ffarrl8on,Jr., Page 3


     8U8pended or revoked; woh lxtonded period
     Of POVOO~tiOliOF 8U8pOMiOn to be fbl'a
     like period am the orlglnal revoaatlonor
     8u8p8n8iatL

           *+a l*

           “sec .
                9 -o .The Departmnt 18 mlthorl8ed
     to !%Uepend.Orrevoke the llcen8e o? my reeldent
     of this State upon meeivimg notioe of the aon-
     QiOtiOn Of 8Uoh JMP8olifJlUlOther 8tEtO Of (UI
     offense therein vhlch, lf ooarrlttedLo thl.8
     State, would be gPoUI3dsiOP 9U8p8n8iOn  or re-
     voeatlon of the 11~3en88of en operator or
     chauffeur.


           %o . 16-A.   (a) Before   8U8~Oding   the liaeuus
    of any person a8 in thi8 6ootlon authorlied,the
    Depertment ahall provide for a hearing and im-
    mediately notliJ th8 1laenue        in rrltlng and ehall
    afford him an opportunityto &tend the hearing a8
    early (LOpraotLosil, 8UOh he8rLmg to be aet within
    not to exceed tventp (20) baya, vhioh 8hnll be in
    a aourt of oompetent jurl8diotion,after reomlpt
    of 8uoh notloer by the llaen8ee. Suah hearln&
    8hnll M held in the aount~ wherein tha lloeruee
    P88idON    u&M8   the Departmentand ths 1iWXl8-
    agree that luoh hearing 1887be held in 8088 Other
    00unty. Upon mob h,ariag the ~pa~tmeat~8            duly
    authorlced agent may admini8teroath8 end nay
    i88UO 8ubpoeM.s fOP the ette3ldUlOe       of Qftlle8888
    and the production af relemt         book8 urd pm-I.8
    and may require a re-examlnatlonoi ths licen8w.
    Upon ruoh hearing the Department 8hall either
    l’erof.fAd it8 Order Of 8U8~Xl81Oll   OF, @Ba?l t3BU60
    appearing theref'op,   amy extentlthissucrpension
    of 8U6h lioense or revoke auah llaen8e.
          "(b) Vpon such hearing the evldenoe h@ving
     been heard and tim reaords   htwtn$  been   exambod,
     the ~J7f&Ptl8OXlt
                    18 PUthOPit@d    t0 8USp4JIi& bl’ revoke
     tie lleanre of 4a opozator or chauffeur upon
     d&ezaLztlxqthrt the llcenrse1
                                                                                      135

Honorable Homer QBrrI8on, Jr.,                     Page 4


          "1. &is 008wttea an offense for whioh
     nrsndatoryrevooationof lioen8e 18 regu%md
     upon conQictlon;
          “2.  ha been Fs8pOn8iblOa8 a driQOP
     for eny accident resulting in the death or
     El       injury o? tnotbar or 8eriou8 poperty

              “3.   Is an habituallyreokle8lsor negligent
     driver ot n motor vehlolet
              “4.   18   lbll
                            hebftW&i QiOittOP Of the tMfrl0
     law;
              *5.   18 Incompetentto brlve a motor Qehlole;
          “6.  Hta permitted an unlmrful                       or   fraudulent
     use at ruoh lioenres or

              “7.
               %8  oamitted an o??en8@ ia another
     State, which if oomaitted in thl8 Sate  vould
     be gPOund8 fOP 6U8peMiOn  or POQOOttiOIh.


           %QC. 17, Any person denied a lloerue or
     vhome lloenae ha8 been oanoelled, 8tm&wnded,or
     revoked by the Departmentomept    rhsm ewk    oan-
     oelletloa or revoostlon 18 mndatom uader the
     provl5loi.mOS thla Aot shall have the Fight to
     file 8 petition within thlrtr (30) dnycl there-
     after for t hetring in the m8tter in the Qounty
     Oourt at Lav in the aountr vhereln aueh per8on
     8hdll     reside,    or    if        #em      b0 a0   COW&y    COUrt        at
     Ltw therein, then in the County Court of said
     oounty, aad 8UuCrh
                      Gourt 18 he-by  Qeated With
     jUFi8diOtiOII,       Urd        It    8ha11    be it8   duty   to 88t
     the stter for hearing upon ten (10) da78 writ-
     ten nottoe to the Department,and themugan     to
     t8ke  teatimcmy and exi&.ne %ntO the faOt8 O?
     the  OILI)@, end to deter&no vhether the peti-
     tioner is entitled to a lloen8e 0~ 18 8ubject
     to euspen8lon,i2anoeldation,   or zwwoaation of
     llcumns under the provl8ions of'this Act.
     Bata injured party 8han hRQ@ the right to
     have hi8 oane heard in the County Courtl(elthW
     in term time OP vaoation of 8aid Court.
                                                                    136


Honoreblw Hoawr Oerrleon, Jr., Page 5


          It will be noted thet Section 16 provltl4sfor the
emndatory auapwnel,on  or revocation cf a drlver'e lIaense, vlth-
out hearing, whenever the driver   hem bwwn finally convlatwd
of any of the offenses   named therein; and the offenwe involved
In your first quwstlon are eubstentlallyaoverwd by numbered
p-ag=N~    (11,  (2) amf (5).   The question orlees whether the
vorde "fine1 aonvlctlon'ln the first sentence of Section 16
have mferwnce to convictionsonlo obtained through oourte of
this State. Should such limltatlonbe given the lenguege em-
ployed, or should Section 16 be aonetruod   eo aa to lnalude a
fInel aonvlctlon In thw aourte of other jurledlatlone?
          VW do not believe the Legislature aontmnplatedor
Intended euah aonstmctlon for the roaeon thet In the original
Act (Sea. 15, ah. 466, p. 1785 at p. 1792, Oeneral and mealal
Leve, Forty-fourthLaglelature,Soaond Called BeesIon),   thw
alerke of the aourte verw requlrwd to report aonvlationeto the
Dwpartment of Publla Eafwty, end such mpcmte obviously aould
not be aoalpellad fmm other jurledlatlone.
          In 1937, the Driver's License Lav vae mended (Ch.
369, p. 752, Oe era1 and Spoclal L&W. Forty-fifthLeglelrture,
Regular Swe~lon7 by thw eddltion of awrtaln seatlane, lnaludlng
amongothers, pwatlone   9-C end 16-A. eupre. Seation 15, re-
quiring reports was also emwnded. It vae obviouelr thw legle-
lative lntwnt by the eddition of Seatlone 9-C and 16-A to pro-
vide a meone of suspendingor revoking the lloense  of oae con-
victed in mother  Nate of an offense, whioh, if oomeItted In
this Btate, would be grounds for euepenelonor revooatlanof
the lloenee. Awlthwr SeatIon 9-C nor Seation 16-A, hovever,
ebakesuah aotion mandatory. In Section 9-C "the Department
18 authorleed to suspend or revoke the liaenae, upon reaelvlng
not-leeof thw aonvlotlonof euah person," ete.
          This le,nguege-lies thw exeralee of dleorwtlonon
the pert of thw Dspartment. Iloprovision 18 mde for notice
end hearing to one holding the llaenew prior to luah sotlo&
Beotlon 16-A provides for notice end hearIng8 by t-h4Deprt-
mwnt beforw euepwnslonor revoeetlon of the license is euthor-
ired,' but by its teme, much eeotlon Is epwalfIoall~llmlted
to the seven grounds enumerated. The seventh numbwrwd aauee
thus llatwd Is not thw same es ehovn in Seotlan g-0, bwoeuew as
ehovn above, there emat bw a "uonvlatlon*In thet awotlou, vhere-
as Se&ion 16-A lwavwa it to the Dwpertnnt to dotermIne if the
liawneww haa “aomUttwd*  en offense.  Bsoauee of this dletlnatlon,
Swatioae g-C ad 16-A must be oonelderedas separate end dletfnat
IIonornbloHomer Oarrleon,     Jr., Page 6


pronouuoeaenteby the LegIeletum aad neither oen be construed
as ln aid of the other.
           In your letter of inquiry for this opinion you asked
whether in th4 wnfoxmmmnt of Seotion 9-C, lt vould be neaee-
irary for the Departmentto hold hwarl.n&sln order to euepbnd
a drlver~e llawneo of a resident of this State, upon r4oelpt
of a oelrtlflwd record of conviction in another State.

          The delay oooaeloned ln rendering thle opinion Is
attributable to a ltailar aasw in the Court of Civil Appwale.
We refer to the cm4 oT Franaleao Q. Texas State Board of
Dental Badnero (T. C. A. 1941), not yet reported, oplnlon
filed, March 5, 1941.
          Under the facts la the Frenoleoo oatte ths appellant@8
lioenee to practloe dttntletry In the State of Texas van revoked
by the Dental Board upon the gmund that he had been oanvioted
of a forgery la the State of Oklahoma. Th4 order of the Dental
       revoking appellaat*elicense van regularly paeesd vlth-
Board :.
out notloe under the provlslantt of Artlole 4549 of the Revised
Clvll 8tatute8, 1925, as emended, providlngt

          *The State Board of Dental Fmmlners
     &all have euthor%ty to euepend m r4voke
     8 dental llaenee for eny one or more of the
     follwlng 4aueeet
           "a, Proof OS I.xmml.tjof the app114ant
     or holder of a lioenee. ea ad udged by the
     regularly oonetltutedauthor1ty.
          "b. Proof of the wonvlotlon of the ep-
     pellant or holder of the lia:yfy    felony
     itlQOlQ~ StOti tuCpitUdS.        .
          Thin provision van ettaaked (Louncwnetltutloualin
falling to provide for e notlao, hearbkg, 04u2t reQfeW1p, appeal
to any aourt, trlel by a jury, and n&loo of hearing before an
lmpartlalboecdor oou2t, and right of appeal andreview. The
quwetion before us van thus squarely preecmted ln thw Fra.noleoo
aase.
          The uourt ealdt
           “Teetml     by these rules, the prooedure pro-
     Qlded for   the    nvowtlon of lioen8ee undrr the
                                                       138

Hoa0prbl.w
         Homar&rrleon,Jr.,Pagw     7


    provIeIoneof the etatut In question, olear-
    ly down vlolwnce to the invoked aonetltutlonel
    guarantees of due pracwee. Ilochereator of
    notice, hearing or rwvlev OS the order of
    rwvoastlon 18 provided. The order operates
    instanter,and thw llaenees Is at once de-
    prived of the right lawfully to praet:aw his
    profweelon.
          "It mey be ergmd thef the state bed thw
    right to provide thet the lloenee should be
    forfeited,  ipso facto, upon aonvlatlonof a
    lelonp involvingmorel.turpitude,end elncw
    the Board 18 not vested vlth q     diear4tIonery
    povwrs in the mttwr, notice and baring     vould
    perform no useful purpose. The aomplete amever
    to thIe vlev, if it be otherwise sound, lies
    In the feat that the lwgieletur4hes not pro-
    vided for UI autometlo rwvoaation of the ll-
    oenew, but rwqulree au order of the Board.
    Until auah order of rwvoaatioa Is peeewd by
    the Boerd the license rwemlne ln offoot. Bw-
    fore thw Boerd oen Intelllgbntlyor properly
    eat t&be   er4 a nu0ber of mnttere  it emat
    ascertain. First emong three Is the Identity
    of thm llasneee vith th4 def4ndent In the
    Judgment o? oonvlation. If the oonvlotlonbe
    in mothwr jurledlotian,than ther4 er4 several
    awttere to be aeoertalnedwith refermoe to the
    Zev of such jurlediotlan. Among th4e4 would
    be thw jurledlatlonof the oonvlotlng Court,
    the eufflclenoyof the oertlfled reaord to
    show e final aonviatlonIn th4 &rfsdIction,
    the nature of the orlem undwrthe law of
    such jurlediotlonvlth relation to vhotber
    It be propwrly classifiedes of thw grade of
    felony and whether it 18 of luah ahapructer  08
    to involve moral turpitude. Three are mettern
    as to whloh we believe th4 llaeuewe 18 entitled
    to a hearing beror4 his llaenee to praatloo 18
    revoked. Proo4du~e authorielng its summy
    revocationvithout euoh right of notice and
    hearl,ngconetltutse,VW believe,'a denial of
    due prooesa under both stateend federal.OM-
    etltutlone."
~oaombloXomer~leon,Jlr.,Page            8


               Thle   ease was dwlded
                                 by the Austin Court of Clvll
Appeala, and t&illsa writ of error ha* been applied for on
behalf of the Ikntel Board, until the opinion as quoted 1s
$I??~    or overrul4d,ve oannot &nut it as being other than
       .
          Under those olratmstanoeeIt Is our 0pInlon at thle
time    that
          there oaamot be am autortio nvooatlon and euepen-
*ion by the Department of tha lloenee of a driver upon reoelpt
by the Department of a oertlfled report of hle oonviotlon In
l foreign State of one of the offenses named ¶.IIyour letter.
         We next oonelder a prooedum vhereby the Department
of ?+ublioWety    might loconplleh the came purpose by o  lleaoe
vith Seation 16-A, providing for e notioe aad depwtmnta"flllmu-
lng,
   a ndlu th o r lelng
                   th eDsp er ttnmt
                                fr a th
                                     a aevlb u ath
                                                 ou eed-
                                                     s
duo ed
    to suep a orndr o vo k
                         tho e
                             lluenee
                                  o fo ne
                                        vhoh e boon
                                               n     fo u nd
to have oomltted aa offense 2.nemothe~ Ilkte, vhloh, lf oom-
a.itted3.n  this Statw,wmldbegroumde formoh mepeneionor
aevouatlon.
          Xn ammldering this @wee of pw       inquiry, we em
eonfronted vlth fhr,troublesow mblu of detemiming the
mmning utd effect of tb vorde J&hieh &ml]. be held Ia a
oourt o? oapetent juHedlotIoa,~ in Uu first      eatatenoeof
fb0t1m 16-k    In an effort to uoerkin     the leglelative&a-
tent, w have traoed the hintor     cU tha emmabtow Aat 0r 1937,
vhloh as ve have pointed out, lneerted the rho10 of eald'eeotlon.
ThoB1llwe    er&lmlly lntroduoed latheEowee of1 neeata-
tires a ndesp used b y th a t
                            b o d yuld leo tltuamd   88 eztgl3.a '
aedtezi    nov, exoept for the abwuwe of tbo lawuege
          .
           The uvndrntedsllngthevord~      'irhiohehallbe lna
04urt  of oampetent jurlodIotloa” me offered   es e 44mWtt44
aae&nsntlntbo     Sonata and88 abptedby     thetbo@,w8     final-
ly emoted aud ezvmnmd by the Bowrnor. See 8eaate &urnal,
Forty-fI?thLeglelature,p. 1579. BQ explmmtlon o? the purpose
or intent of tha ammdment le pemeptible In the journale of
:ztou&of         the Leglrlatwq, although ve here omefully
              .
          We en oonetrainedto the belief hht thq %neestian
of the words 'in a oourt of 00mpdent jwIe&l.otlon ren6ew the
vhale of seotlon 16-A so essentiallylnclefinlte, unoertaln and
                                 ._




HonorableHour Qamleon, Jr., Page 9


vague es to bring it squarelywithin the rule as stated in 39
Tex. Jur. 45, from which v4 quote*
           "Obviouslya statute - am? wapeaielly
     e orbtbral or pwnel rot L (end Sea. 16-h lo
     owrtalnlypwnelin Itsnature) shouldbe
     r4aeonnblyalear and plain, rJldits provl-
     8iane so oertaln, definite and spwolflc
     that  the enaotprentoan be understood    nnd
     applied. et least vhon oonelderwd in aon-
     n~btlon~vlthother rote In mrl materla.
     0 0 0. An lot that Is eeewntl.ally    Indirr-
     lnltw, uncw~teln end vegue, and annot       be
     understood from the language     wed w from
     that  of sow other lrZ!Ittwn  law, Is lnef-
     foatlve, lnopeautlvw,unwnforeeabls      and
     voLd. In ooiatwmplation    of lav, a statute
     la manlnglass I? It le suacsptibl4of e
     variety of rPPan%ngs,and th4 r4al intent
     of ths fiegIelature is a 8etter af oon~wa-
     turw. Thus an eot is iavelld If the act
     sought to ?4 prohibT.ted   or the duty sought
     to be Imposed oannot be determined there-
     iron vlth any dwgrwn of aertalnty.”
     (Farwnthaticallnewrtlonours.)
          The term *court of oomp4t4nt jurMIIotionm ordinarily
m4anm a oourt "having povwrandeutkorlty of law atthbtias of
acting to do thw particular aat.” 12 Coepue -is   836.  It hae
been dwflnwd l.nthle Slate ae ammIng 8 wourt having $uriedier-
;;goE;;Fe;$$         ~~~j$$           T;.*;~';~"1~~f@&-~, u~~t~;~y'
569; Boxa  fEaiploJrers
                     Insuranoe    Aoso4letlon   v.   hnameker   (T.   C. A.
1925) 267 8. w. 749.

          As used ?n Section 16-A the l.sn&aegole
lndlcatw thu situ8 of a dwpertae&Z hearing end a2t%i4~”
tion 16-A nai ar\yother swation     of tbs mtl& act pswv~dee for
a aourt heartngfor orF@xaf      doterPtlllstlon   of vhethsr a 1104nae
ohm       swpwnded or rwvoked. &KttfoP 17 d006 provide for th4
right of appeal to the oourte, but that r5ght 1s pr%dioatedupon
nom act or omieelon of the Despartmmt.          go authcdty  is giQbn l.n
Swotlon 16-A to any courts nor are any duties 3aposwd Upon a judge.
          We thcreforw reluctentlyadvise you that i3wotloa 9-C Ie
clwerly void under the ml.4 eaa4unmd in thw Fmbnaieoo aaaw, UDF~.
                                                                  141

Xanoreble   Eomea O~rrl~on.   Jr.,   Page 10



Likevise In !%mtlora16-A the words %hiob ohs11 be held in a
court of oompetant jurir8lotion*am ii0mgue, lndcflnlts    end
uaoertaln ae to make the plaor of heaPfng 80 doubtful aa to
render the entire eeotlan void.

          We dlreot your attention to the saving olau8e 0r
the Texas Drlver~e Lloenoe Law. We &a not,
                                            T %?$:",?
hold any other part of the aot Invalid, exoep
tione 9-O axnIl+A.
                                               Yours very trnlx